UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6245


KAREN OVELY TEJEDA REYES,

                    Plaintiff - Appellant,

             v.

THOMAS HOMAN,            Acting    Director,   U.S.   Immigration   and   Customs
Enforcement,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:16-cv-00734-CMH-JFA)


Submitted: October 26, 2017                                  Decided: November 9, 2017


Before MOTZ, TRAXLER, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ivan Yacub, YACUB LAW OFFICES, LLC, Woodbridge, Virginia, for Appellant. Dana
J. Boente, United States Attorney, Kimere J. Kimball, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Karen Ovely Tejeda Reyes, a native and citizen of Honduras who is not detained

and whose 2005 expedited removal order has not been reinstated since she returned to the

United States, appeals the district court’s order dismissing her 28 U.S.C. § 2241 (2012)

petition for lack of jurisdiction. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Reyes v.

Homan, No. 1:16-cv-00734-CMH-JFA (E.D. Va., Jan. 10, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2